Citation Nr: 0100895	
Decision Date: 01/12/01    Archive Date: 01/17/01	

DOCKET NO.  99-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  This is an appeal from a June 1998 rating action by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Chicago, Illinois, which denied entitlement to service 
connection for post-traumatic stress disorder.  

The record reflects that chronic acquired psychiatric 
disabilities, variously diagnosed, were medically 
demonstrated after the veteran's separation from service.  
The record indicates that a claim for service connection for 
an acquired psychiatric disability apart from post-traumatic 
stress disorder has been submitted; however, the claim has 
not been adjudicated by the regional office.  This matter is 
referred to the regional office for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained to the 
extent possible. 

2.  The veteran had no verified combat with the enemy and no 
credible stressors which are capable of verification during 
his period of active military service.  

3.  Post-traumatic stress disorder has not been medically 
demonstrated subsequent to the veteran's separation from 
military service.  


CONCLUSION OF LAW

The veteran does not have post-traumatic stress disorder that 
was incurred in or aggravated during his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.304(f) (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In connection with the veteran's claim, the regional office 
obtained the veteran's service medical records and personnel 
records and also obtained all apparently relevant post 
service medical records of which they had been made aware.  
The regional office also scheduled the veteran for a VA 
psychiatric examination in April 1998; however, the 
examination could not be conducted since the veteran was 
confined in a Federal correctional institution.  Accordingly, 
the Board considers that all necessary notice has been 
furnished and that the VA duty to assist the veteran with 
regard to his claim has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096,__, (2000), (to be codified at 38 U.S.C.A. §§ 5103 and 
5103A).

I.  Background

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam from January 1970 to March 
1971 as a repair parts and maintenance data specialist.  His 
official personnel records reflect no awards or decorations 
indicative of combat service.  He was absent without leave 
from December 18, 1969 to January 6, 1970, while enroute to 
Vietnam and was reduced in rank from E-2 to E-1 a few days 
later. 

The veteran's service medical records reflect that when he 
was examined for entry into service in August 1968 he checked 
those blocks on a medical history form indicating that he had 
or had had frequent trouble sleeping, depression or excessive 
worry and nervous trouble.  He referred to having a "nervous 
stomach."  On the report of medical examination the 
psychiatric evaluation was reported to be normal.  

The veteran's service medical records reflect that in April 
1970 he sustained minor injuries in a vehicle accident.  
Following the accident he was examined and given a painkiller 
and an icebag.  He was not removed from duty status.  In May 
1970 he was seen with complaints of eating and sleeping 
poorly, and being generally tired and lackadaisical.  He 
believed he felt like that prior to the truck accident but 
felt worse since the accident.  He admitted to feeling 
nervous.  He denied having any problems at home or at work.  
Tranquilizers were prescribed. 

The veteran was again seen during service in June 1970 for 
gastrointestinal complaints.  The examiner stated that the 
veteran appeared somewhat apprehensive.  His prescribed 
medication again included a tranquilizer.  In August 1970 he 
complained of insomnia and "bad nerves".  He reported 
anxiety.  He stated that he had problems at home and was 
applying for emergency leave.  Medication was prescribed.  

The veteran was again seen during service in September 1970 
and stated that after taking the medication he felt dizzy, 
faint and felt as if his head was floating.  He was to 
continue taking Mellaril and Elavil.  When the veteran was 
examined for separation from military service in March 1971 
the space for the psychiatric evaluation was left blank by 
the examiner. 

The veteran was afforded a medical examination by the service 
department in July 1976 in connection with an enlistment in 
the Army Reserve.  On a medical history form he indicated 
that he was in good health.  He did not refer to any 
psychiatric problems.  On the report of medical examination 
the psychiatric evaluation was normal. 

In October 1986 the veteran submitted a claim for disability 
pension benefits.  He referred to a low back condition which 
began in May 1984 and mental stress beginning in March 1985.

In November 1986 the veteran was asked to provide information 
to the regional office including records of recent medical 
treatment.  The veteran did not respond to the request.  
Therefore his claim was considered abandoned and no further 
action was taken.  38 C.F.R.§ 3.158.

In September 1997 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  

In a June 1997 statement the veteran reported that he was 
incarcerated and had over 6 years left on his sentence.  He 
described experiences he recalled from when he had served in 
Vietnam.  He had initially been assigned to Phu Loi, Base 
Camp.  He had been reassigned to a staging area after 
totaling a three quarter ton truck.  The most terrifying 
incident he had experienced was when he observed a young boy 
carrying something suspicious under his shirt.  He thought 
the boy was carrying a weapon and almost shot him.  It turned 
out that the boy had a can of C-rations.  The veteran claimed 
he had been subjected to friendly artillery fire.  On another 
occasion he had been setting trip flares with other men when 
one of the men had his foot blown off by a mine.  One evening 
while the veteran was on guard duty three men had their 
throats cut in their bunkers.  The veteran felt that he had 
survived only because he had been in the guard tower.  In 
1997 the veteran also submitted altered copies of his DD Form 
214.  One copy contained an entry in a type differing from 
the rest of the document which stated that he had been 
awarded the "Soldiers Medal".  The other copy had been 
completely retyped except for the signatures and also 
credited him with the "Soldiers Medal".  In addition, it 
credited him with more time in Vietnam than he had in 
service, stated that he had been assigned a "SFN #11" and 
gave his reenlistment code as "RE-38".   The original DD 214 
from the service department and his personnel records do not 
reflect the award of the Soldier's Medal.  His SPN on the 
original version is 411 and his reenlistment code was 3B.  

Medical records from the federal correction institution 
reflect treatment of the veteran for various conditions 
including psychiatric problems from 1995 to 1998.  The 
veteran's primary complaints were anxiety and depression.  
The psychiatric diagnoses were major depression and 
antisocial personality disorder.

In February 1998 the veteran provided responses to a 
questionnaire regarding stressors during his military 
service.  He stated that he had received the soldiers medal 
for valor when he carried a wounded sergeant out of a 
minefield and was actually awarded the decoration.  He 
reported a chipped bone in his right foot sustained in a 
truck accident.  He also claimed that he had been exposed to 
rocket and mortar attacks.  He related that he had had a 
close friend wounded in about February 1971.  He had also 
been exposed to sniper attacks and while he was serving as a 
driver in a convoy, a Sherman tank had been struck by a land 
mine causing one individual to be wounded.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

In order to establish service connection for post-traumatic 
stress disorder, there must be medical evidence establishing 
a clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred and a link, established by medical evidence, between 
current symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Service connection may be established for post-traumatic 
stress disorder if, during service, the individual was 
exposed to a traumatic event such as actual or threatened 
death or a serious injury and the individual's response 
involved intense fear, helplessness or horror and there are 
other manifestations such as persistently reexperiencing the 
traumatic event, persistent avoidance of stimuli associated 
with the trauma and numbing of general responsiveness, and 
persistent symptoms of increased arousal because of the event 
so as to support the diagnosis.

In this case, the veteran's service medical records reflect 
that when he was examined for entry into service he indicated 
on a medical history form that he had or had had frequent 
trouble sleeping, depression or excessive worry and nervous 
trouble.  On the report of medical examination the 
psychiatric evaluation was reported to be normal.  In May 
1970, shortly after he was involved in a vehicle accident, 
the veteran was seen with complaints of poor sleeping, poor 
eating, and being generally tired and lackadaisical.  The 
veteran stated that he felt like that prior to the truck 
accident but the feelings became worse after the accident.  
He also admitted to feeling nervous.  He was prescribed 
tranquilizers.  When he was seen in June 1970 for a 
gastrointestinal problem he appeared somewhat apprehensive 
and was again given a tranquilizer.  In August 1970 he 
complained of anxiety, insomnia and "bad nerves."  However, 
the conditions were apparently due to problems at home since 
he was applying for emergency leave.  When he was examined 
for separation from military service in March 1971 there were 
no psychiatric complaints or findings.  Further, when he was 
examined in connection with enlistment in the Army Reserve in 
July 1976 he indicated on a medical history form that he did 
not have or had never had any psychiatric problems.  He 
stated that his health was good.  On the report of medical 
examination the psychiatric evaluation was normal.  

The veteran's initial claim for VA disability benefits was 
submitted in October 1986 and was a claim for disability 
pension benefits.  On his claim he referred to various 
problems including mental stress that had begun in March 
1985.  The veteran did not provide information requested by 
the regional office in connection with the claim and the 
claim was abandoned.  The veteran's next claim for VA 
disability benefits was submitted in September 1997 and was a 
claim for service connection for post-traumatic stress 
disorder.  That claim was submitted many years after his 
separation from service.  

The regional office later received a number of medical 
records from a federal correctional institute reflecting that 
the veteran was observed and treated for various conditions 
including psychiatric problems consisting primarily of 
anxiety and depression.  An acquired psychiatric disability, 
diagnosed as major depression, was reported in the records.  
However, that condition was initially medically demonstrated 
many years following the veteran's separation from military 
service. A personality disorder was also diagnosed; however, 
such a disorder is not considered to be a disease or 
disability for compensation purposes.  38 C.F.R. § 3.303(c).  
None of the records from the federal correctional institution 
reflect a diagnosis of post-traumatic stress disorder.  The 
veteran has reported experiencing a number of stressors 
during his service in the Republic of Vietnam.  However, he 
has not reported credible incidents in sufficient detail to 
permit verification and has stated that he does not remember 
further details.  His report of having received the Soldiers 
Medal for rescuing sergeant from a minefield is not confirmed 
by his personnel records; furthermore, the Soldier's Medal is 
awarded for heroic acts not performed in actual action with 
the enemy and would simply be an inappropriate award for the 
incident described.  Since he has submitted copies of his DD 
Form 214 which have been altered and are inconsistent with 
documents from official sources, his credibility in general 
is suspect and the Board does not give credence to his 
stressor accounts as reported.  Further, in the absence of a 
current diagnosis of post-traumatic stress disorder, there is 
no basis for a grant of service connection for the claimed 
condition. 

As noted previously, the veteran's service medical records 
reflect that he was observed and treated for psychiatric 
complaints on several occasions; however, there was no 
reference to a psychiatric condition when he was examined for 
separation from service or when he was examined by the 
service department in July 1976.  Post-traumatic stress 
disorder has not been diagnosed and further evaluations are 
not possible because of his incarcerated status.  
Accordingly, under the circumstances, it follows that 
entitlement to service connection for post-traumatic stress 
disorder is not warranted. 

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the available evidence 
to be so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is not established.  The appeal is denied.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

